Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated August 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The finality of the rejection of the last Office action is withdrawn in view of the new grounds of rejection. 

Response to Arguments
Claim Rejections - 35 USC § 112
I.	Claims 15, 17, 35, 40 and 44 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 15, 17, 35, 40 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 17 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  

	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 35, 40 and 44 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 35, 40 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
The indicated allowability of claims 1, 22, 29 and 54 is withdrawn in view of the reference(s) to CN 102383142, Wilkinson et al. (US Patent Application Publication No. 2017/0014758 A1), Hashiba et al. (US Patent Application No. 2015/0096897 A1) and Hartvigsen et al. (US Patent Application Publication No. 2007/0045125 A1). Rejections based on the newly cited reference(s) follow.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44
	line 1, it appears that the “glycerol” is the same as the glycerol recited in claim 33, line 7. However, the claim language is unclear as to whether it is. See also claim 44, line 2.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the 

alternative, under 35 U.S.C. 103 as obvious over CN 102383142 (‘142) as evidenced by 
Wilkinson et al. (US Patent Application Publication No. 2017/0014758 A1).
Regarding claim 1, CN ‘142 teaches a process for producing glycerol carbonate, comprising: 
• providing an electrolyte (= electrolyte) [ƿ [0014]] comprising CO2 (= carbon dioxide is fed in into the electrolysis cell) [ƿ [0017]] and glycerol in an electrochemical reaction unit (= glycerol is put in an electrolysis cell) [ƿ [0015]]; and 
• applying an electrochemical potential (= electrolysis is carried out) [ƿ [0017]] between an anode and a cathode immersed in the electrolyte (= put it in an electrolysis cell with a copper electrode as the cathode and a graphite rod as the anode) [ƿ [0017]] to electrochemically transform the CO2 and glycerol into glycerol carbonate (= preparing glycerol carbonate) [abstracts]; 
wherein the electrolyte further comprises water (= implicit = from the electrolyte) [ƿ [0015]] and monovalent cations (= from the dissociation of tetraethylammonium iodide in the mix) [ƿ [0015]].
The process of CN ‘142 differs from the instant invention because CN ‘142 does not disclose such that the CO2 is at least partly in the form of dissolved CO2/bicarbonate/carbonate ions.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because CN ‘142 teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 

1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Wilkinson teaches that using carbon dioxide as the gas and water as the solvent as an example, carbon dioxide dissolves in water to form bicarbonate (HCO3-) and carbonate (CO32) ions (page 1, [0004]; and page 2, [0028]).
Regarding claim 54, CN ‘142 teaches wherein the electrolyte is free of amine-based and/or carbamate-forming compounds (ƿ [0015] and [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102383142 (‘142) as evidenced by Wilkinson et al. (US Patent Application Publication No. 2017/0014758 A1) as applied to claims 1 and 54 above, and further in view of Hashiba et al. (US Patent Application No. 2015/0096897 A1).
	CN ‘142 and Wilkinson are as applied above and incorporated herein.
Regarding claim 22, CN ‘142 teaches wherein the CO2 in the electrolyte is provided to the electrochemical reaction unit as a gas (= carbon dioxide is fed into the electrochemical cell to 

saturation) [ƿ [0017]].
The method of CN ‘142 differs from the instant invention because CN ‘142 does not disclose injecting gaseous CO2 directly into the electrolyte in the form of bubbles.
Hashiba teaches that:
Carbon dioxide may be supplied through the tube 18 to the electrolyte solution 17. One end of the tube 18 is immersed in the electrolyte solution 17 (page 2, [0035]).

Carbon dioxide was supplied through a tube to the cathode-side electrolyte solution by bubbling the cathode-side electrolyte solution using a carbon dioxide gas for thirty minutes (carbon dioxide flow rate: 200 milliliters/minute) [page 3, [0059]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CO2 in the electrolyte described by CN ‘142 by injecting gaseous CO2 directly into the electrolyte in the form of bubbles because bubbling an electrolyte solution using a carbon dioxide gas supplies carbon dioxide through a tube to the electrolyte solution.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

II.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102383142 (‘142) as evidenced by Wilkinson et al. (US Patent Application Publication No. 2017/0014758 A1) as applied to claims 1 and 54 above, and further in view of Hashiba et al. (US Patent Application No. 2015/0096897 A1) as applied to claim 22 above, and further in view of 

Hartvigsen et al. (US Patent Application Publication No. 2007/0045125 A1).
	CN ‘142, Wilkinson and Hashiba are as applied above and incorporated herein.
Regarding claim 29, the method of CN ‘142 differs from the instant invention because CN ‘142 does not disclose wherein the gaseous CO2 is provided with a gas temperature for heating the electrolyte.
	Hartvigsen teaches that the mixture of CO2 and H2 may alternatively be heated to enable a homogenous gas phase equilibrium reaction with CO and H2O (page 1, [0012]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaseous CO2 described by the CN ‘142 combination with wherein the gaseous CO2 is provided with a gas temperature for heating the electrolyte because heating the gaseous CO2 enables a homogenous gas phase equilibrium reaction.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 4 defines over the prior art of record because the prior art does not teach or suggest the process of claim 1, wherein the monovalent cations comprise potassium ions.
Claims 6 defines over the prior art of record because the prior art does not teach or 

suggest the process of claim 1, further comprising providing the electrolyte at an electrolyte temperature of at least 40°C.
Claim 8 defines over the prior art of record because the prior art does not teach or suggest the process of claim 1, further comprising reducing an electrolyte viscosity by heating the electrolyte and/or diluting the electrolyte.
Claim 9 defines over the prior art of record because the prior art does not teach or suggest the process of claim 1, further comprising controlling an electrolyte viscosity below 300 cP.
Claims 15 and 17 define over the prior art of record because the prior art does not teach 
or suggest the process of claim 1, further comprising: producing a loaded solution for use as at least a portion of the electrolyte; and supplying the loaded solution to the electrochemical reaction unit; and wherein producing the loaded solution comprises: supplying a CO2-containing gas to an absorption reactor; supplying an absorbent solution to the absorption reactor; directly contacting the CO2-containing gas and the absorbent solution in the absorption reactor to cause CO2 gas to dissolve in the absorbent solution and form bicarbonate/carbonate ions; and withdrawing the loaded solution from the absorption reactor.
	Claims 33, 35, 40, 44 and 65 define over the prior art of record because the prior art does not teach or suggest the process of claim 1, further comprising separating the glycerol carbonate from the electrolyte, comprising: withdrawing a reaction mixture comprising the electrolyte and the glycerol carbonate from the electrochemical reaction unit; and subjecting the reaction mixture to solvent extraction by contacting the reaction mixture with a solvent 

capable of solubilizing the glycerol, to produce: a glycerol carbonate depleted fraction comprising glycerol; and a glycerol carbonate enriched fraction comprising the solvent.
	Claims 162-166 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and reducing as presently claimed.
Claims 167-169 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and separating as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. 
Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 4, 6, 8, 9, 15, 17, 33, 35, 40 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 13, 2021